Citation Nr: 1734117	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-34 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a broken nose, to include sinus problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Air Force from August 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which denied entitlement to service connection for hearing loss, tinnitus and residuals of a broken nose, to include sinus problems.

In November 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The issue of entitlement to service connection for residuals of a broken nose, to include sinus problems is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes. 

2.  The Veteran experienced acoustic trauma is service.

3.  The evidence is at least in equipoise as to whether the Veteran's currently diagnosed tinnitus manifested within one year of service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  In affording the Veteran all benefit of the doubt, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in November 2009 which met the VCAA notice requirements with respect to service connection for hearing loss, tinnitus, and residuals of a broken nose, to include sinus problems.  Id.  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, private treatment records, and VA examinations.  A VA examination was provided in June 2010 to address service connection for hearing loss and tinnitus.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
 §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, the Veteran claims he has bilateral sensorineural hearing loss and tinnitus, which are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); See June 2010 VA examination.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2016).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385  does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Bilateral Hearing Loss

The Veteran contends that bilateral hearing loss is related to aircraft noise exposure in service, and contends that hearing loss had its onset in service.  After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosed bilateral hearing loss "disability" for VA purposes.  38 C.F.R. § 3.385 (2016).

Within a September 2009 private audiology evaluation from the Beltone Hearing Center, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
20
35
LEFT
15
20
15
20
30

On the authorized audiological evaluation during a June 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
35
LEFT
15
20
15
10
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.  

The September 2009 and June 2010 audiological evaluations show that pure tone thresholds were not recorded at 40 decibels or greater in any of the frequencies or 26 Hertz or greater in at least three frequencies, and speech recognition scores were not less than 94 percent at any point during the appeal period.  Therefore, the Veteran does not have impaired bilateral hearing VA purposes; as such, the Board finds that the Veteran does not have a current bilateral hearing loss disability.  38 C.F.R. § 3.385 (2016).

The Veteran is competent to describe events that occurred during military service such as acoustic trauma and any symptomatology regarding his perceived hearing difficulties.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, the Veteran is not competent to provide a current medical diagnosis of hearing loss, as such requires medical testing and expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The most probative evidence regarding the nature of any hearing condition, therefore, are the VA and private audiological testing results conducted by qualified medical professionals, who have recorded pure tone thresholds necessary to determine whether the Veteran has a hearing disability for VA purposes.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997). Because the Veteran does not have currently diagnosed bilateral hearing loss "disability" under 38 C.F.R. § 3.385, service connection for bilateral hearing loss is not warranted.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §3.102 (2016).

Service Connection for Tinnitus

The Veteran contends that tinnitus was caused by acoustic trauma he sustained in service, with symptoms of tinnitus manifesting shortly after service separation.  Upon review of the lay and medical evidence of record, the Board finds that the Veteran's currently diagnosed tinnitus was incurred within one year of service separation.

The Board finds that the Veteran was exposed to acoustic trauma in service.  The Veteran's DD Form 214 shows the Veteran served as an Aircraft Mechanic with the Air Force.  The Veteran has consistently reported throughout the record that he was exposed to noise from KC-215 and B-52 aircraft engines while in service.  Additionally, the Veteran has stated that he did not use hearing protection while working on and around these aircrafts.  The Board finds that the Veteran's competent lay account of having been exposed to acoustic trauma in service is consistent with the circumstances of his service and is, therefore, credible.

The Board finds that the Veteran has a current disability of tinnitus.  See June 2010 VA examination report.  The Veteran has consistently reported that he currently experiences tinnitus symptoms, and tinnitus is a condition capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002) (ringing in the ears is capable of lay observation).  Therefore, the Board finds that the Veteran's report of current tinnitus is credible.

Upon review of the evidence of record, the Board finds that the Veteran did not experience chronic symptoms of tinnitus in service and continuous symptoms of tinnitus after service separation.  

Service treatment records are absent of any complaint for tinnitus.  The Board recognizes that within a Report of Medical History within the May 1970 separation examination, the Veteran checked "Yes" for "ear, nose or throat trouble," however, within the Report of Medical Examination, the examiner checked "Normal" for "ears - general."  

The Veteran has not otherwise contended that he experienced symptoms of tinnitus in service.  He has instead argued that he first noticed ringing of the ears right after service separation. 


The Board finds that the evidence of record is at least in equipoise as to whether tinnitus manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation.  During a November 2016 videoconference hearing, the Veteran testified that he had buzzing in his ears shortly after he left service, within one year of separation.  The Veteran's spouse also testified that shortly after service separation, he would ask her if she heard a buzzing sound.  Within a June 2010 VA examination, the Veteran reported that he had experienced symptoms of tinnitus "long term, for 20 years or more."  Given the Veteran's reports as to the onset of his tinnitus symptoms, in giving the Veteran all benefit of the doubt, the Board finds that presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is warranted. 

While the June 2010 VA examiner opined that it was less likely than not that the Veteran's tinnitus was due to military service, the examiner's rationale was based largely on the lack of in-service treatment or diagnosis of tinnitus.  The VA examiner provided no further rationale.  Therefore, the Board finds that the VA opinion is inadequate. 

The Board notes that the Veteran, as a lay person, is competent to report past and current tinnitus symptoms and diagnose tinnitus because its symptoms are observable through the senses.  In this case, symptoms of tinnitus are shown by credible lay evidence as manifesting within a year of service separation.  

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed tinnitus is related to noise exposure in service by a finding the manifestation of tinnitus within one year of service separation, the criteria for a grant of presumptive service connection for hearing loss are met under 38 C.F.R. § 3.309(a).  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran contends that residuals of a broken nose, to include current sinus problems, are related to injuries sustained from an auto accident while on active duty in July 1969.  

In a July 2011 notice of disagreement, the Veteran indicated that he received treatment for his auto accident in a civilian hospital, where he was treated for multiple injuries, including injuries to his face.  Service treatment records contain a notation from July 1969 which show that medical services were rendered at the Ohio Valley Hospital in Steubenville, Ohio.  An August 1969 letter from a private physician indicates the Veteran was seen multiple times after his discharge from the hospital in July 1969 for treatment, in pertinent part, of lacerations and abrasions of the face.  The Veteran further indicated that his nose was never really looked at and he returned to base in August 1969.  Within nine months of service separation, he obtained private treatment for breathing difficulties, but stated that was unable to locate the private physician and private treatment records.  

Within a November 2016 videoconference hearing, the Veteran testified that had trauma to his nose during the July 1969 auto accident which was bleeding from the accident.  After the accident, the Veteran indicated that he had ongoing sinus infections and breathing problems, which he was self-medicating after service separation prior to obtaining a civilian job with health insurance.  He testified that within a year of service separation, he was having blood clots in his nose, which had become crooked, causing him difficulty breathing, so he had undergone surgery in 1971 to correct a deviated septum at a private civilian hospital.  The Veteran's spouse testified that the private physicians who treated the Veteran after service told them that he had a severely broken nose that required surgery.  The Veteran further testified that he attempted to obtain private treatment records in connection to his deviated septum surgery but the private physicians who operated on his nose had since passed away and his private treatment records had been destroyed.

In light of the "low threshold" as announced in McLendon, the Board finds that a remand for a VA examination is necessary to determine if current residuals of a broken nose are etiologically related to service.

Further, VA's duty to assist Veterans to obtain evidence necessary to substantiate a claim includes making reasonable efforts to obtain relevant private medical records. 38 C.F.R. § 3.159 (2016).

During the November 2016 videoconference hearing, while the Veteran indicated that he was unable to obtain private treatment records from the facility and physicians which operated on his nose in 1971, he testified that he did have a letter from one of these private physicians regarding his deviated septum surgery which had occurred within one year of service separation, and that he planned on submitting it within 30 days of the hearing.  The Board notes that no such document was received by the Veteran or his representative within the 30 days of the November 2016 videoconference hearing.  Therefore, on remand, the AOJ should attempt to obtain the identified private physician letter from the Veteran regarding his 1971 nose surgery.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the private physician letter from the Veteran regarding his 1971 deviated septum surgery as identified in the November 2016 videoconference hearing, and associate the correspondence with the claims file.  If no such record is available, clearly document the claims file to that effect.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any residual conditions of a broken nose, to include sinus problems.  The entire claims file, including all electronic files, must be reviewed by the examiner. 

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed residuals of a broken nose, to include sinus problems, are etiologically related to or had its onset during his period of service, to include his July 1969 auto accident. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  The examiner should specifically review and consider the lay statements of record in forming his or her opinion, to include, but not limited to, the testimony of the Veteran and his spouse within the November 2016 videoconference hearing, concerning the onset of symptoms from the July 1969 auto accident and the subsequent deviated septum surgery in 1971.

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


